                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

Carrie E. Carter,

             Plaintiff,

      v.                                        Case No. 2:18-cv-224

Commissioner of
Social Security,

             Defendant.

                                        ORDER
      This matter is before the court for consideration of the
August 2, 2019, report and recommendation of the United States
magistrate judge to whom this case was referred pursuant to 28
U.S.C.      §636(b).      The    magistrate       judge    concluded    that    the
administrative law judge erred by mischaracterizing and by failing
to adequately address the opinion of Karen Terry, Ph.D., a state-
agency physician.       The magistrate judge recommended that this case
be remanded to the Commissioner pursuant to 42 U.S.C.§405(g),
sentence four, for further evaluation and discussion of Dr. Terry’s
opinion.
      The report and recommendation specifically advised the parties
that failure to object to the report and recommendation within
fourteen days of the report “will result in a waiver of the right
to de novo review by the District Judge and waiver of the right to
appeal the judgment of the District Court.”                Doc. 21, p. 12.      The
time period for filing objections to the report and recommendation
has   expired,    and    no     party   has     objected   to   the    report   and
recommendation.
      The    court     adopts    the    report    and   recommendation     of   the
magistrate judge (Doc. 21).   The decision of the Commissioner is
reversed, and this case is remanded to the Commissioner under §405,
sentence four, for further administrative proceedings, as discussed
in the report and recommendation.   The clerk shall enter judgment
remanding this case to the Commissioner.


Date: August 20, 2019              s/James L. Graham
                           James L. Graham
                           United States District Judge




                                2
